MEMORANDUM OPINION
                                       No. 04-11-00273-CV

                                      Tracy James JEWELL,
                                             Appellant

                                                  v.

                                     Melonie Rose JEWELL,
                                            Appellee

                   From the 216th Judicial District Court, Bandera County, Texas
                                    Trial Court No. FL-11-007
                            Honorable Thomas F. Lee, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 5, 2011

DISMISSED FOR WANT OF PROSECUTION

           Tracey James Jewell appealed the trial court’s judgment rendered on April 22, 2011.

Jewell’s brief was due on August 12, 2011. Neither the brief nor a motion for extension of time

was filed. On August 31, 2011, we ordered Appellant to file, not later than September 12, 2011,

his appellant’s brief and a written response reasonably explaining his failure to timely file the

brief. We advised Appellant that if he failed to file a brief and the written response by the date

ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
                                                                                  04-11-00273-CV


also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has failed to comply

with a court order within the time provided). Appellant has not filed a brief or the written

response ordered by the court.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Melonie Rose Jewell, recover her costs in this appeal from Tracy James Jewell.



                                                           PER CURIAM




                                              -2-